Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Applicant amended Original Title in amendments filed on 10 August 2021, but it has not been reflected in the record. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Specification:
The Title has been amended to:
- -CONTROL METHOD USING APPLICATION IN PORTABLE TERMINAL- -
[End Amendment]

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 12-17 are allowed, renumbered to claims 1-6, respectively.

The following is an examiner’s statement of reasons for allowance:

SMART AIR CONDITIONER USER MANUAL” by Toshiba discloses an App (application) being installed on a smartphone for connecting a smart appliance to a WLAN (AP), wherein the App causes a display of the smartphone to present instruction instructing a user to press and hold a button for a specific duration on the smart appliance to enter the smart appliance to AP mode, connecting the smartphone to the access point formed by the smart appliance, sending SSID and password provided by the user to the smart appliance to connect to the WLAN.

Wingate, JR. et al. (US 2018/0101377 A1) discloses an application installed on a mobile device with operating systems configured to determine when the mobile device is connected to a WI-FI connection and when the mobile device is determined not connected to a WI-FI connection, the application displays a message to prompt user to connect to a WI-FI network and connect to a measurement device after other connections are terminated. 

“Smart Humidifier User’s Guide” for Model: MBP86SN by Motorola discloses a process to setup a humidifier to a WI-FI network via an application installed in a device running an operating system, wherein a screen is displayed by the application prompting user to press and hold a button for 3 seconds to enter WI-FI pairing mode, and user selects a WI-FI network and enter password to send the information to the humidifier, which connects the humidifier to the WI-FI network. 

Prior arts of record disclose method and system for configuring a smart application to connect to an access point (AP)/WLAN via an App installed on a smartphone, and features of determining whether a device is connected to an AP/WLAN.

Regarding claim 12, prior arts of record fail to disclose “determining whether the portable terminal is connected to the access point when an instruction to proceed to a next step is input by the user via the screen” and “when it is determined that the portable terminal is connected to the access point; and sending a service set identifier (SSID) of the access point and a password for connecting to the access point to the communication device”, in combination with other claimed limitations.

Dependent claims 13-17 are allowable based on their dependency on independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ahlers et al. (US 2011/0235549 A1) discloses once the user finishes manually connecting the new computer to the router with a network cable, the user may click the NEXT user interface control button, a check is performed to determine whether the computer has a network connection to the expected router (paragraph 96).

	Sumiuchi et al. (US 2017/0286134 A1) discloses a step of determining whether or not an operation explanation display is necessary for the content displayed on the display unit of the communication apparatus (paragraph 65), and a CPU of an information processing  apparatus determines whether the connection destination access point of the communication apparatus 151 is not yet set, and in a case when the connection destination access point information obtained from the communication apparatus 151 indicates “already set”, the processing proceeds to step S604 without adding “printer setup” (paragraph 67). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/DANIEL LAI/Primary Examiner, Art Unit 2645